Citation Nr: 0818013	
Decision Date: 06/02/08    Archive Date: 06/12/08

DOCKET NO.  07-05 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an initial compensable rating for asbestosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ann-Monique Clark, Associate Counsel


INTRODUCTION

The veteran had active service from May 1968 until January 
1972. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in North Little 
Rock, Arkansas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran indicated in a statement dated February 16, 2007, 
attached to his substantive appeal, that his service-
connected asbestosis worsens during warm weather, resulting 
in a lot more pain and shortness of breath. He essentially 
argues that because his VA examination in January 2006 was 
performed when the weather was cold, it did not accurately 
reflect the severity of his asbestosis.   

To the extent that the veteran may be arguing that there are 
times when his condition is worse than others, the Court has 
held that when there are periods of remission and recurrence, 
VA is required to provide a medical examination during the 
period of recurrence in order to provide a proper disability 
rating. See Ardison v. Brown, 6 Vet. App. 405, 407 (1994).

The veteran additionally stated in a July 2007 statement in 
support of his claim, that his condition was more 
debilitating than documented by VA doctors and believed that 
it had continued to worsen over the past 10 years and would 
continue to do so. 

VA's General Counsel has indicated that when a claimant 
asserts that the severity of a disability has increased since 
the most recent rating examination, an additional examination 
is appropriate. VAOPGCPREC 11-95 (April 7, 1995) (while the 
Board is not required to direct a new examination simply 
because of the passage of time, a new examination is 
appropriate when the claimant asserts that the disability in 
question has undergone an increase in severity since the time 
of the last examination).  

Under these circumstances, the veteran should be afforded a 
VA examination for the purpose of determining the current 
severity of the service-connected disability on appeal.  
Caffrey v. Brown, 6 Vet. App. 377 (1994).    

Accordingly, the case is REMANDED for the following actions:
 
1.  Obtain VA outpatient treatment records 
from the Fayetteville VA Medical Center 
for the period from March 2007 to the 
present.

2. The veteran should be afforded an 
examination to determine the severity of 
his service-connected asbestosis.  To the 
extent possible, this examination should be 
scheduled during the summer months when the 
weather is warmer. 

The claims folder must be made available to 
the examiner in conjunction with the 
examination.  Any testing deemed necessary 
should be performed.  The examiner should 
obtain a detailed clinical history from the 
veteran.  All pertinent pathology found on 
examination should be noted in the report 
of the evaluation.  

The examiner should also assess whether the 
veteran exhibits signs and symptoms of 
asbestosis which vary throughout the year, 
and address the number of incapacitating 
episodes, if any during each season, 
experienced by the veteran, giving the 
estimate in the number of weeks (total 
duration) over the past twelve months.  

3.  The RO should then readjudicate the 
claim on appeal.  If the benefit sought is 
not granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded an opportunity to respond.  The 
case should then be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

